Citation Nr: 0823766	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-21 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for lumbago with 
degenerative disc disease, currently evaluated as 40 percent 
disabling.   
 
2.  Entitlement to an increased rating for postoperative 
decreased range of motion of the cervical spine, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to March 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by 
degenerative disc disease and some limitation of motion with 
pain.

2.  The veteran's cervical spine disability is manifested by 
degenerative disc disease and some limitation of motion with 
pain.


CONCLUSIONS OF LAW

1.  A rating in excess of 40 percent for lumbago with 
degenerative disc disease is not warranted.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 (2007).

2.  A rating in excess of 20 percent for postoperative 
decreased range of motion of the cervical spine is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5242 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  The Board will also consider 
whether the veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Back disabilities are evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes; otherwise, diseases and injuries to the spine are 
to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under diagnostic code 5243 an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243.

The veteran filed a claim for increase in April 2005.  He 
received post-service VA medical treatment for his cervical 
and lumbar spine conditions.  In December 2004, the veteran 
was examined for a pain management consult.  His abdomen was 
normal with normal bowel sounds and gait was also normal.  
There was tenderness to palpation of the spine, including the 
cervical and lumbosacral spine, and range of motion was 
limited about the cervical and lumbosacral spine.  Lasegue's 
sign or straight leg raising was positive on the right and 
left sides at 45 degrees.  There was no deformity, 
misalignment or asymmetry and there was no tenderness on 
palpation of the upper and lower extremities.  Deep tendon 
reflexes were +1 for all reflexes and sensation to touch and 
pin prick was adequate and equal in both upper and lower 
extremities.  A magnetic resonance imaging (MRI) showed 
metallic and bony anterior spinal fusion from C5 to C7 
levels.  In addition, small central hard disk indenting the 
thecal sac without any cord compression and bilateral neural 
foramina were patent at C3-C4 and C4-C5 levels.

In March 2005, a nerve conduction study of the right upper 
extremity showed normal findings and a needle EMD study of 
the right cervical/lumbosacral paraspinal and right upper and 
lower extremities does not reveal evidence of radiculopathy.  
During an April 2005 neurological consultation, the veteran 
was noted to have a stable gait, was able to walk on his 
tiptoes and heels without difficulty and had normal arm 
swing.  He had good strength in the upper and lower 
extremities and sensory testing to pinprick was normal.  
There was slightly diminished vibratory sense in the left 
upper extremity compared to the right.  Deep tendon reflexes 
were all 1+ to 2+ and bilaterally equal in the upper 
extremities.  In the lower extremities, knee jerks and ankle 
jerks were 1+ and bilaterally equal.  X-rays of the lumbar 
spine showed mild degenerative arthritic changes with mild 
scoliosis.  An MRI showed degenerative arthritic fusion at 
C4-C5.  There was no evidence of listhesis or instability and 
there was no evidence of spinal cord compression.  The 
veteran was diagnosed as having cervical and lumbar 
spondylosis with chronic pain, status post multiple fusion of 
the cervical spine with chronic pain, and a near normal 
neurological examination.  The examiner commented that the 
veteran had some minor sensory changes on his left side that 
were subjective and he probably did have some spinal cord 
disease evidenced by unusual paresthesias and chronic pain.  
He also stated that the veteran's neurological function was 
excellent and there was no sign of any mechanical compression 
on his nerve roots.  

In September 2005, the veteran underwent another VA 
examination.  At that time, the veteran rated his neck pain 5 
or 6 out of 10 and low back pain 5 out of 10.  The pain is 
sharp in nature and there was distribution of the neck pain 
into both upper extremities.  He received blocks for his neck 
pain and transcutaneous electrical nerve stimulation for the 
low back without much relief.  Flare-ups occur with turning 
movements and in static positioning such as continued 
standing or sitting, which require rest breaks from his 
activity.  He did not use a walking device and he did not 
have unsteadiness.  Physical examination revealed spine 
symmetrical, posture kyphotic, and gait guarded.  The range 
of motion of the cervical spine was 40 degree flexion, 40 
degrees extension, 35 degrees bilateral lateral flexion with 
pain on the right, and 60 degrees bilateral lateral rotation 
with pain throughout left rotation.  There was additional 
limitation of pain with repetitive use.  Range of motion for 
the thoracolumbar spine was 80 degree flexion, 20 degrees 
extension, 20 degrees bilateral lateral flexion and rotation.  
Flexion on both sides was painful at the endpoint and there 
was no additional limitations with repetitive use and no 
change in range of motion.  Neurological examination showed 
that the veteran's sensation was intact in all four 
extremities and was without any muscular atrophy, deep tendon 
reflexes were equal and Lasegue's sign was negative 
bilaterally.  The veteran was noted to have no incapacitating 
episodes due to his back disabilities.  The veteran was 
diagnosed as having degenerative disc disease of the lumbar 
spine and status post recurrent surgeries of the cervical 
spine with degenerative disc disease at C5-7.  

In June 2007, the veteran was again afforded a VA 
examination.  At that time, the veteran described his low 
back pain as a dull ache, 5 out of 10, and his neck pain as 
dull, 4 out of 10, which became sharp with movement.  The 
veteran did not have any incapacitating episodes of acute 
flare-ups in the past 12 months.  The veteran was retired and 
was able to carry out the requirements of daily living.  
Physical examination revealed normal posture, gait, curvature 
of the spine, and symmetry.  Range of motion of the cervical 
spine was 30 degrees flexion with moderate discomfort, 45 
degrees extension with minimal discomfort, 30 degrees 
bilaterally lateral flexion with moderate discomfort, and 55 
degrees bilaterally lateral rotation with moderate 
discomfort.  Range of motion for the thoracolumbar spine was 
80 degrees flexion with moderate discomfort, 25 degrees 
extension with moderate discomfort, 30 degrees bilateral 
lateral flexion with minimal discomfort and 30 degrees 
bilateral lateral rotation with minimal discomfort.  There 
was no additional limitations with repetitive movement for 
either the cervical or lumbar spine as related to pain, 
fatigue, incoordination, weakness, or lack of endurance, and 
the veteran had no postural abnormalities.  Sensory and motor 
examinations were intact and Lasegue's sign was negative.  
The veteran was diagnosed as having degenerative disc disease 
of the cervical spine, status post fusion with residuals and 
degenerative disc disease of the lumbosacral spine with 
residuals.  

A.  Lumbago

Following a careful review of the record, the Board finds 
that the criteria for a rating in excess of the currently 
assigned 40 percent for lumbago have not been met.  There 
have been no findings of unfavorable ankylosis of the entire 
thoracolumbar spine.  In fact, the medical evidence of record 
shows that the veteran retains substantial useful motion of 
his spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  In 
addition, the veteran was not shown to suffer from any 
incapacitating episodes of intervertebral disc syndrome, 
i.e., requiring bed rest prescribed by a physician.  Although 
he complained of having some flare-ups, they were not 
incapacitating requiring bed rest; rest only from the 
aggravating activity was required.  Therefore, a higher 
rating based on incapacitating episodes is not warranted.  
Also, neurologic manifestations severe enough to warrant a 
separate rating have not been demonstrated.  As stated above, 
the veteran's neurological examinations have been nearly 
normal.  There is no basis for a combined rating higher than 
40 percent based on rating orthopedic and neurologic 
manifestations.  Therefore, a rating in excess of 40 percent 
is not warranted.  

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions.  The medical evidence shows 
that the veteran experienced increased pain with repetitive 
movements; however, there was no addition limitation or 
function due to the pain nor was there fatigue, 
incoordination, weakness, or lack of endurance observed.

B.  Cervical spine

Following a careful review of the record, the Board finds 
that the criteria for a rating in excess of the currently 
assigned 20 percent rating for the cervical spine have not 
been met.  There been no findings of forward flexion of the 
cervical spine 15 degrees or less or favorable ankylosis of 
the entire cervical spine.  As shown above, at his worst, the 
veteran was able to forward flex to 30 degrees and had 
substantial useful motion of the cervical spine.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5242.  In addition, the 
veteran was not shown to suffer from any incapacitating 
episodes of intervertebral disc syndrome, i.e., requiring bed 
rest prescribed by a physician.  Although he complained of 
having some flare-ups, they were not incapacitating requiring 
bed rest.  He required rest only from the aggravating 
activity.  Therefore, a higher rating based on incapacitating 
episodes is not warranted.  Also, neurologic manifestations 
severe enough to warrant a separate rating have not been 
demonstrated.  As stated above, the veteran's neurological 
examinations have been nearly normal.  There is no basis for 
a combined rating higher than 20 percent based on rating 
orthopedic and neurologic manifestations.  Therefore, a 
rating in excess of 20 percent is not warranted.  

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions.  The medical evidence shows 
that the veteran experienced increased pain with repetitive 
movements; however, there was no addition limitation or 
function due to the pain nor was there fatigue, 
incoordination, weakness, or lack of endurance observed.

C.  Conclusion

For the reasons stated above, the preponderance of the 
evidence is against a higher rating for the veteran's lumbago 
with degenerative disc disease and postoperative decreased 
range of motion of the cervical spine.  Thus, the benefit-of-
the doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In a May 2005 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected disabilities, the evidence must show that his 
condition "ha[d] worsened enough to warrant the payment of a 
greater evaluation."  The letter also explained that the VA 
was responsible for (1) requesting records from Federal 
agencies, (2) assisting in obtaining private records or 
evidence necessary to support his claim, and (3) providing a 
medical examination if necessary.  The September 2005 rating 
decision explained the criteria for the next higher 
disability rating available for the service-connected 
disabilities under the applicable diagnostic code.  The May 
2006 statement of the case provided the appellant with the 
applicable regulations relating to disability ratings for his 
service-connected disability, as well as the requirements for 
an extraschedular rating under 38 C.F.R. § 3.321(b) and 
stated that, pursuant to 38 C.F.R. § 4.10, disability 
evaluations center on the ability of the body or system in 
question to function in daily life, with specific reference 
to employment.  Moreover, the record shows that the appellant 
was represented by a state Veteran's Service Organization and 
its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based 
on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to substantiate 
his increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 489.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.




ORDER

Entitlement to a rating in excess of 40 percent for lumbago 
with degenerative disc disease is denied.

Entitlement to a rating in excess of 20 percent for 
postoperative decreased range of motion of the cervical spine 
is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


